                       Case 19-01835-RAM           Doc 21      Filed 05/26/20      Page 1 of 4




            ORDERED in the Southern District of Florida on May 24, 2020.




                                                                          Robert A. Mark, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                         www.flsb.uscourts.gov

       In re:                                                           Chapter 11
       1 Global Capital LLC, et al.,1                                   Case No. 18-19121-RAM
              Debtors.                                                  (Jointly Administered)
       ______________________________/
                                                                        Adv. Case No. 19-01835-RAM
       1 Global Capital LLC,

               Plaintiff,
       v.

       Kamal B. Elghorfi,

            Defendant.
       ______________________________/




       1
         The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of
       each Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC
       Collections, c/o Development Specialists, Inc.: 500 West Cypress Creek Road, Suite 400, Fort Lauderdale,
       FL 33009 (9517); and 1 West Capital LLC, d/b/a 1 West Collections, c/o Development Specialists, Inc.:
       500 West Cypress Creek Road, Suite 400, Fort Lauderdale, FL 33009 (1711). On February 19, 2019, the
       Debtors registered the fictitious names “1 GC Collections” and “1 West Collections” with the Florida
       Department of State.

                                                           1
              Case 19-01835-RAM         Doc 21     Filed 05/26/20     Page 2 of 4




            DEFAULT FINAL JUDGMENT AGAINST KAMAL B. ELGHORFI

       THIS CAUSE, having come before the Court on Plaintiff’s Ex Parte Motion For Entry of

Default Final Judgment Against Kamal B. Elghorfi (the “Defendant”) pursuant to Fed.R.Civ.P.

55, made applicable by Fed.R.Bank.P. 7055, following entry of a Clerk’s Default against

Defendant in this adversary proceeding, and in conformity with this Court’s Order Granting

Plaintiff’s Ex Parte Motion for Default Final Judgment entered simultaneously herewith, and

finding that the Court has jurisdiction over the parties and the subject matter, and pursuant to

Fed.R.Bankr.P. 7058, the Court hereby FINDS AND DETERMINES THAT:

       A.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157 and

1334(b) and Fed.R.Bankr.P. 7001.

       B.      Venue is proper herein pursuant to 28 U.S.C. § 1409(a).

       C.      The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052.

       D.      To the extent any of the following findings of fact constitute conclusions of law,

they are adopted as such. To the extent any of the following conclusions of law constitute

findings of fact, they are adopted as such.

       E.      Proper, timely, adequate and sufficient service of the Complaint, Summons, and

Pretrial Order were provided to Defendant.

       F.      Proper, timely, adequate and sufficient service of the Plaintiff’s Motion for

Clerk’s Default were provided to Defendant.

       G.      Defendant had adequate time to respond to the Complaint and failed to do so.

       H.      The factual allegations asserted in the Complaint with respect to Defendant are

deemed admitted and are incorporated by reference.


                                               2
             Case 19-01835-RAM           Doc 21         Filed 05/26/20   Page 3 of 4




       I.      A certified copy of this Order may be filed with the appropriate clerk and/or

recorded with the county recorder to effectuate the relief provided herein.

       Accordingly, it is HEREBY ADJUDGED THAT:

       1.      Final Judgment is entered in favor of 1 Global Capital LLC, and against

Defendant, Kamal B. Elghorfi, for the total sum of $56,624.20, which amount shall bear interest

from this date forward at the prevailing legal rate of interest, all for which let execution issue

forthwith.

       2.      The Plaintiff’s address is: 500 West Cypress Creek Road, Suite 400, Fort

Lauderdale, FL 33309.

       3.      The last known address of Kamal B. Elghorfi is: 130 Bowdoin St., Apt. 609,

Boston, MA 02108-2700.

       4.      Plaintiff is the prevailing party in this matter and is awarded its costs. Plaintiff

shall submit to the Clerk of Court a proposed Local Form “Bill of Costs” and file a certificate

of service in accordance with Local Rule 2002-1(F).

       5.      Pursuant to Fed. R. Bankr. P. 7069 and Fla. R. Civ. P. 1.560, Defendant shall

complete under oath Fla. R. Civ. P. Form 1.977 (Fact Information Sheet), including all required

attachments, within 45 days of the order or such other reasonable time as determined by the

Court. Failure to obey the order may be considered contempt of court.

       6.      The Court reserves jurisdiction to enter any further orders and decrees as are

proper; modify, supplement, amend, enforce and implement the terms and provisions of this

Final Judgment; or take any other actions that may be necessary in connection with this matter,

including but not limited to, the issuance of writs of execution.

                                          #         #       #


                                                3
              Case 19-01835-RAM         Doc 21     Filed 05/26/20    Page 4 of 4




PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
Special Litigation Counsel to the Debtors in Possession
283 Catalonia Avenue, Suite 200
Miami, Florida 33134
Telephone: 305.377.0086
Facsimile: 305.377.0781
By: /s/ Jonathan S. Feldman
Jonathan S. Feldman
Florida Bar No. 12682
jfeldman@pbyalaw.com
Attorneys for Plaintiff

The Clerk’s Office is directed to serve a conformed copy of this Default Judgment upon all
parties at the addresses listed below:

VIA US MAIL

Kamal B. Elghorfi
130 Bowdoin St., Apt. 609
Boston, MA 02108-2700




                                               4
